Appellee, at the time of filing his petition for writ of habeas corpus, was imprisoned in the county jail of Jefferson county, Ala., without bail. He was charged by indictment with the offense denounced by section 3886 of the Code 1923, which makes it unlawful for "any person who wilfully sets off or explodes any dynamite or other explosive, in or under any steamboat, or vessel, or railroad car, in which there is at the time any human being, or any prison or jail, or any other house or building, which is occupied by a person lodged therein, or any inhabited dwelling house, or any house adjoining such dwelling house, whether there is at the time in such house adjoining a dwelling house a human being or not, must on conviction, be punished at the discretion of the *Page 279 
jury, by death, or by imprisonment in the penitentiary for not less than ten years."
The writ in the instant case was for the purpose of being allowed bail. Upon the hearing in the lower court, petitioner was allowed bail in the sum of $2,500, by order of the court, whereupon the state took an appeal under section 3238 of the Code 1923, amended by the General Acts of Alabama, approved June 16, 1927 (Gen. Acts 1927, pp. 76, 77).
This appeal was filed in this court on October 19, 1934, and was here submitted for decision on November 30, 1934.
This court is now officially informed that appellee, petitioner, since the submission here of this appeal, has been tried on the indictment aforesaid, and convicted. The main case, having been finally heard and determined in the lower court, renders the matters involved on this appeal functus. It follows, therefore, that this appeal must be dismissed, there being no point of decision, under the present status, which needs our consideration.
Appeal dismissed.